           Case 1:18-cr-00561-VM Document 53
                                          52 Filed 03/26/21
                                                   03/25/21 Page 1 of 2




                                     The Law Office of
                                    Bertram C. Okpokwasili
                                 201 Montgomery Street, 2nd Floor, Suite 263                    3/26/2021
                                          Jersey City, N.J. 07302
                                        Telephone: (201) 771-0394
                                           Fax: (201) 839-3352

Bertram C. Okpokwasili, Esq.*
_____________
* Member of the New York Bar and New Jersey Bar

BY ECF

The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007
                                                                               March 25, 2021


                 Re: United States of America v. Edgar Salvador Rodriguez
                               Docket No. 1:18-cr-00561-VM

Request to Compel Metropolitan Detention Center Warden and Legal Counsel to respond with
regard to medical assistance, and restore Mr. Rodriguez back to his unit.

Your Honor,

I respectfully request that your Honor compel the Warden and Legal Counsel of the Metropolitan
Detention Center (“MDC”) to have a doctor see my client and contact me with the status of my
clients’ medical status and when Mr. Rodriguez will be released from the Solitary Housing Unit
(“SHU”) and transferred back to his cell.

My client Edgar Rodriguez, is presently detained at the MDC, BOP #76197-054 , floor 7 , pod
72 as he is waiting to be sentenced in case Docket No. 1:18-cr-00561-VM case. He has
exhibited exemplary behavior at the MDC, takes classes and has been entrusted by his caretakers
as an orderly and known for one who looks out for others in his unit.

On March 17, 2021, he was the victim of a horrible attack. My client however did not fight back
even though his life was in danger. These two “new” inmates invaded his cell, brandishing a
          Case 1:18-cr-00561-VM Document 53
                                         52 Filed 03/26/21
                                                  03/25/21 Page 2 of 2

                                      The Law Office of
                                   Bertram C. Okpokwasili
                                201 Montgomery Street, 2nd Floor, Suite 263
                                         Jersey City, N.J. 07302
                                       Telephone: (201) 771-0394
                                          Fax: (201) 839-3352

knife and steel master lock with a string attached to it. He suffered bruises and contusions as he
was hit multiple times with the steel master lock. Luckily he managed to escape with his life but
he possibly may have a broken bone in his hand.

I have left two messages on the legal department with no response. Moreover, my client,
although innocent of any infraction, has been in the SHU for the last 8 days, which is to him, (as
it is to many inmates), an aggravated and somewhat extreme punishment. My client has been in
the MDC for some time, which has been incredibly harsh and in constant lockdown due to
COVID, but reported to me recently that being in the SHU this last week is incredibly hard. I
believe my client is in shock. On his behalf, I request that this Court order that the MDC Warden
and Legal counsel 1.) have a doctor examine Mr. Rodriguez ASAP, and 2.) restore Mr.
Rodriguez to his unit and his belongings.



Thank you for your time. Please let me know if you have any questions.



                                                                         Respectfully submitted,
                                                                  ___/s/ Bertram C. Okpokwasili___
                                                                   BERTRAM C. OKPOKWASILI
                                                                    Attorney for Edgar S. Rodriguez



CC: AUSA Robert Sobelman         The Government is hereby directed to review the
                                 requests contained herein with the Bureau of Prisons
                                 and respond by close of business today, March 26,
                                 2021.



                                  3/26/2021




                                                                                         2|Pa g e
